Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on September 9, 2021.

The application has been amended as follows: 

Claim 1: In the last line, after “nm” and before “.” Insert,
	--- and wherein, when the material is fitted in a double glazing with the stack positioned on face 2, the double glazing exhibits:
a selectivity of greater than 1.45,
an interior and exterior light reflection of less than 25%,
a value of b* in exterior reflection of less than -5,
a value of b* in interior reflection of less than -5 ---
Claim 2: Cancel
Claim 10: In line 1, delete “claim 1” and insert
	---- claim 6 ---
	     In line 2, delete “layers” and insert,
	--- layer ---
Allowable Subject Matter
Claims 1, 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record (see notice of references cited as well as IDS and ISR) do teach a material comprising a transparent substrate coated with a stack of layers having a sequence as claimed, the art does not teach nor render obvious such a stack in combination with all the properties claimed and one cannot argue that such properties would have been inherent.
For instance, while the closest cited art to the claimed material sequence is that of US Pub 20110262726, US Pub 20110261442, US Pub 20110305853 and US Pub 20150247961, do each teach a sequence anticipating that claimed stack (see for 
For example, Examples 14, 15 and 17 in ‘726 and ‘442 are taught as being neutral which will have IG unit properties as taught in their Table 12. Although it could be argued that the claimed selectivity could be obvious based on the overlapping transmission and solar factor ranges in the Table (i.e. selectivity=T/SF) and the interior and exterior light reflection could be obvious based on overlapping reflection values in the Table, the Table clearly shows that the stack will have b* exterior reflection values falling outside the claimed range and a b* interior reflection value is not even taught. 
Similarly, Example 3 in ‘853, although shown to obtain interior and exterior light reflection, b* exterior reflection and a b* interior reflection value as claimed, actually has a selectivity of less than what the claim requires (see Table 4).
Further, Table 1 in ‘961 although is shown to obtain interior and exterior light reflection, b* exterior reflection and a b* interior reflection value as claimed, actually has a selectivity of less than what the claim requires (see Table 2).
For the above reasons, not only does the art not teach a stack as claimed having every single required property but the fact that art teaches a stack meeting that claimed having differing properties clearly illustrates that one having ordinary skill cannot assert that such properties would be inherent simply by having a layer sequence as claimed. Instead, it is clear that other factors must be considered which includes, but not limited to, layer arrangement, layer materials, thicknesses of each layer, etc. and there is 
Further, the Examiner points out that although in reviewing ‘726 and ‘442, there are multiple embodiments taught wherein each of the claimed properties individually could be argued as being deemed desirable (see Tables 4, 8, 12 and/or 16), the properties are not all together in a single embodiment. For example, one embodiment may have interior and exterior reflection meeting that claimed but have b* values outside that claimed, another embodiment may have a selectivity as claimed but both b* values and one of the interior or exterior light reflections may be different than that claimed, another embodiment may have interior and exterior reflection and a b* exterior meeting that claimed but have no discussion of b* interior or selectivity, etc. As such, the art provides no embodiment that will have all properties together nor any suggestion on what specific things would need to be altered to arrive at the specific combination of properties.
While it is noted that the additional cited prior art of US Pub 20170198518 does teach a stack similar to that claimed with all the claimed properties (see Examples 4 in Table 2 and 4), the art fails to meet the invention on multiple counts. Initially, the stack taught is not only a comparative example, but the thickness of the dielectric layer between the silver and absorbent layer is outside the range required by claim 1 with no motivation to change it. Additionally, one having ordinary skill would readily know that . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784